Boyce, J.,
dissenting:
We concur with the majority of the Court, that as an abstract proposition, the Superior Court is vested by the constitution with jurisdiction to review on certiorari the proceedings of *502The Council in contested election cases, and when its jurisdiction over the parties thereto is shown by their interest therein, to determine by judgments of affirmance or reversal, whether the proceedings of The Council were within the jurisdiction conferred upon it by law. The other propositions of law maintained in the majority opinion of the Court, do not, however, command the assent of Judge Boyce and myself. We therefore dissent from the judgments to be entered in these cases, and consider that the magnitude of the questions involved renders that dissent of importance- sufficient to warrant a statement of the reasons and grounds upon which it is made.
Of the contentions urged by the many exceptions to the record; those which impressed the Court as of chief importance are, first, that the municipal election of 1909, at which both the respondents and contestants were candidates, and as a result of which the respondents were returned elected, was null and void, because the Act of Assembly purporting to authorize that election is unconstitutional, and that The Council was without jurisdiction to hear and determine a contest arising out of a void or pretended election; and second, that the “respondents are in possession of the offices by virtue of an election in 1907,” and therefore as holding-over officers, they had such interests in the proceedings below as bring them within the jurisdiction of the Superior Court on certiorari, as parties with interests entitled to judgments of reversal.
A determination of the first contention requires an investigation into the constitutionality of the enactment of Chapter 178, Volume 24, Laws of Delaware, and the disposition of the second contention involves the statutory construction of Chapter 177, Volume 24, Laws of Delaware.
The latter contention, like a number of others upon which the Court has not agreed, suggests a question of the right of the respondents to the offices in contest or their interest in the proceedings arising out of the contests, either as defacto officers under color of an election which they claim to be void, or as holding-over officers elected in 1907 to offices with terms limited to two years. The judgments to be entered upon the majority opinion of the *503Court, decide that question, and although we do not concur in that decision, we feel that its effect touches the minor issues rather than the main principle involved in these cases. The substance of this opinion, therefore, will be limited to a reply to that of the majority of the Court, and will be confined to that phase of these cases, which, by reason of the great importance of the main question first presented, more closely affects public interests and more seriously relates to matters of public policy.
The act known as Chapter 177 is amendatory of the statutes relating to the City of Wilmington (Chapter 207, Volume 17, Laws of Delaware, as amended), and by separate sections, provides,—that at the city election to be held on the first Saturday in June, A. D. 1907, and on the same day every fourth year thereafter, there shall be elected twelve members of Council “for the terms of two years” and a City Treasurer, “who shall hold office for the term of two years,” "commencing in each instance on the first day of July next succeeding such election.
With the obvious intent to correct a manifest error in the language of this statute, which apparently provided for quadrennial elections to offices with two year terms, the General Assembly, on the same day upon which it made this enactment, passed an amendatory act, published as Chapter 178 of the same volume of laws, whereby it amended or attempted to amend Chapter 177 by striking out the word “fourth” wherever it appeared, and inserting in lieu thereof the word “second,” thereby certainly providing biennial elections and making the periods of election conform to the terms of the offices.
The respondents, however, urge that Chapter 178 failed in its purpose to amend or otherwise disturb the provisions of Chapter 177 as enacted, upon the ground that Chapter 178 was not passed in conformity to requirements of the constitution of this State, and for that reason is illegal and altogether void. This allegation is founded on certain entries, which it is alleged, appear upon the printed journals of the two houses of the General Assembly that enacted the statute, and upon certain inferences which have been drawn from the absence of certain entries, which it is alleged, are required by the constitution to appear upon the journals. It is *504conceded that the act published as Chapter 178 of Volume 24, Laws of Delaware, is a correct copy of the act that was enrolled, signed by the presiding officers of the two houses, approved by the Governor, lodged in the office of the Secretary of State and by that officer published in the session laws in accordance with the statute. Nor is it denied that the act so enrolled, signed, approved and published, was, in point of fact, passed by constitutional votes with constitutional majorities; but it is contended that the journals fail to show by affirmative entries, that the final votes upon the bill were taken by yeas and nays and fail to disclose the names of the members voting for and against the same, and for these reasons the act is unconstitutional.
By this contention the constitutionality of the enactment of the statute is challenged and the existence of the act published and asserted to be law, is put in issue. It therefore devolves upon the Court to determine, under its admitted power to inform itself with regard to the general laws of the State, to what character of evidence it will resort to ascertain and proclaim the existence and validity of laws.
In the learned discussion at the bar, it was urged on behalf of the contestants and in support of the validity of the statute, that the signing by the President of the Senate and the Speaker of the House of Representatives, of a duly enrolled bill, is an official attestation by the two houses that such bill is the one that passed the General Assembly, and that it was passed in conformity to all the requirements of law. It is a declaration by the two houses, through their- presiding officers, to the Governor, that a bill thus enrolled and attested, has received, in due form of law the sanction of the legislative branch of the government, and that it is delivered to him in obedience to the constitutional requirement that every bill which shall have passed both houses of the General Assembly shall, before it becomes a law, be presented to him. And when a bill thus attested, receives his approval, and is deposited in the public archives, its authentication as a bill that has passed the General Assembly in the manner provided by law, is deemed complete and unimpeachable. As the Governor has no authority to approve a bill that has not been lawfully *505passed, an enrolled act in the custody of the Secretary of State, and having the official attestations of the President of the Senate, of the Speaker of the House of Representatives, and of the Governor of the State, carries, on its face, a solemn assurance by the legislative and executive departments of the Government, charged, respectively, with the duty of enacting and executing the laws, that it is a law passed by the General Assembly. The respect due to these co-equal and independent departments requires the judicial department to act upon that assurance as evidence of the valid enactment of all bills so authenticated, leaving the Courts to determine, when the question properly arises, whether the act, so authenticated, is in substance a law within the limitations of the constitution. This principle ie known as the enrolled act doctrine.
It is urged on the part of the respondents in the contests and against the validity of the statute, that an enrolled act, attested by the presiding officers of the two branches of the General Assembly, signed by the Governor and lodged in the office of the Secretary of State, is but presumptive evidence of the valid enactment of the law, and when a doubt arises or is suggested, with respect to the validity of the mode of its enactment, resort must be had to the journals of the two houses, as evidence with which to impeach and overthrow the presumption of the enrolled act. They claim that by the language of the Constitution of 1897, the entry upon the journals of yea and nay votes on the final passage of a bill, is a constitutional prerequisite to the valid enactment of the law, and therefore the constitution has made the journals of the two houses record evidence of their proceedings which is effectual to impeach and conclusively avoid acts duly enrolled, signed, approved and published, when such entries are not made. This rule is called the journal entry doctrine.
In determining by what kind of evidence the validity or invalidity of a legislative enactment is to be established, it is necessary to ascertain which of the two doctrines was contemplated by the authors of our early constitutions and what changes with respect thereto, if any, were made or intended by the framers of our present constitution.
*506The adoption of the first Constitution of the State of Delaware, that presented a complete arrangement of governmental powers, as distinguished from the Provisional Constitution of the Revolution, followed closely the ratification of the Federal Constitution and embraced many of its provisions, among which is the one that directs that “Each house shall kpep a journal of its proceedings and publish them immediately after every session, except such parts as may require secrecy; and the yeas and nays on any question shall, at the desire of any member, be entered on the journal.” (Const. of 1792, Art. 1, Sec. 8).
The Constitution of 1831 adopted this provision from the Constitution of 1792 in its precise language.
It would therefore seem to be beyond dispute that the provision of the Federal Constitution referred to (Art. 1, Sec. 5), is the original of the like provisions in these two State constitutions.
In England the force of an enrolled bill as conclusive evidence of the valid enactment of a law as against entries in parliamentary journals, appears to have been set at rest centuries before the adoption of the Federal Constitution (Year Books, 1307-1537): and at the time of the adoption of that constitution, the enrolled bill was the only evidence the Courts of English speaking jurisdictions would accept for their guidance in determining the existence of a law. That in directing that journals of legislative bodies shall be kept and that entries of votes shall be made therein, the framers of these several constitutions had no intention to change the existing mode of evidencing an act by the enrolled bill, but that they had in mind a purpose altogether different, is conclusively shown by the decisions of the Supreme Court of the United States. In Field vs. Clark, 143 U. S. 649, 670, decided in 1891, Mr. Justice Harlan, in delivering the unanimous opinion of the Court, after the Court had made an exhaustive review of the authorities and digested the decisions of all the States, explained the meaning and purpose of the provision. He said “the clause of the Constitution upon which the appellants rest their contention that the act in question was never passed by Congress, is the one declaring that each house shall keep a journal *507of its proceedings, and from time to time publish the same, except such parts as may in their judgment require secrecy; and the yeas and nays of the members of either house on any question shall, at the desire of one-fifth of those present, be entered on the journal. (Art. 1, Sec. 5.) It was assumed in argument that the object of this clause was to make the journal the best, if not conclusive evidence upon the issue as to whether a bill was, in fact, passed by the two houses of Congress. But the words used do not require such interpretation. On the contrary, as Mr. Justice Story has well said,—the object of the whole clause is to insure publicity to the proceedings of the legislature, and a correspondent responsibility of the members to their respective constituents. And it is founded in sound policy and deep political foresight. Intrigue and cabal are thus deprived of some of their main resources, by plotting and devising measures in secrecy. The public mind is enlightened by an attentive examination of the public measures; patriotism and integrity and wisdom obtain their due reward; and votes are ascertained, not by vague conjecture, but by positive facts. So long as known and open responsibility is valuable as a check or an incentive among the representatives of a free people, so long a journal of their proceedings and their votes, published in the face of the world, will continue to enjoy public favor and be demanded by public opinion.” The Court held that the signing of an enrolled bill by the presiding officers of the two houses of Congress, is an official attestation by the two houses of such bill as one that has passed Congress and when the bill thus attested receives the approval of the President and is deposited in the Department of State, its authentication is complete and unimpeachable by the journal of either house showing anything to the contrary.
The meaning placed upon this provision of the constitution by the decision of Field vs. Clark, was expressly reaffirmed and followed with unanimous approval in Lyons vs. Woods, 153 U. S. 649 and Haywood vs. Wentworth, 162 U. S. 547.
The enrolled act doctrine was maintained in Delaware, in its full and conclusive force, under the Constitutions of 1792 and 1831, down to the time of the promulgation of the Constitu*508tian of 1897. The question is now presented for the first time in this State, whether the enrolled act doctrine, as contemplated by our early constitutions, and never before questioned, was abrogated for a new rule of evidence intended by the Constitution of 1897.
It is provided in the present Constitution in the language of like provisions in the early constitutions, (Art. 2, Sec. 8, 9, 10) that a “majority of each house” or “a majority of all the members elected to each house” “shall constitute a quorum to do business,” that “each house may determine the rules of its proceedings,” and that “each house shall keep a journal of its proceedings.” Prior to the existing Constitution, no further authority was given and no further limitation was placed upon the legislative power of the General Assembly respecting the mode of enacting laws of a general character. Laws were enacted by the two houses in such manner and by such majorities as were determined by the rules that from sessiop to session were adopted by them. The manner and majorities by which laws were enacted, varied from session to session with the character of the rules adopted at different sessions. At one session a bill might be passed by a majority of a constitutional quorum, which might readily be a minority of the members of a body; at another session a majority of all the members elected to the body might be required on a final vote, thus making the vote so required, equal to a constitutional quorum.
At one session the final vote on the passage of a bill might be by yeas and nays, at another it might be viva voce, unless the yeas and nays were demanded.
The Constitution of 1897, restricted and limited the theretofore general power given the two houses to make rules for their proceedings in the enactment of laws, by defining by express provision the method and by what majorities a bill should be passed on final vote. (Art. 2, Sec. 10). This provision is as follows:
“No bill or joint resolution, except in relation to adjournment, shall pass either House unless the final vote shall have been taken by yeas and nays, and the names of the members voting for and against the same shall be entered on the journal, *509nor without the concurrence of a majority of all the members elected to each House.”
The evident purpose of this provision was to establish an open, certain and uniform method of enacting laws, and the evident meaning of the provision is that no bill shall pass unless it receive the votes, taken by yeas and nays, of a majority of all the members elected to each house. It is, however, urged, that the purpose of the provision was to establish a new method of evidencing the valid enactment of laws, and that the provision means that no bill shall pass unless the vote so taken and the majority so given, are entered and shown upon the journals. We are of opinion that such a meaning was never contemplated or intended by the framers of the constitution. It is our opinion that the expression “ and the names of the members voting for and against the same shall be entered on the journal” is nothing more than a direction to the legislature whereby its acts and the acts of its individual members may be made public by the journals, that the requirement does not abrogate the conclusive evidentiary character of an enrolled act, and that the expression in no sense denotes that the journals were intended thereafter to be substituted for the enrolled act as the conclusive evidence of the validity of legislative enactments. This is our view of the effect and meaning of this constitutional provision. I desire to add, that in arriving at this conclusion, my judgment was as much influenced by the construction and the language of the provision, as the vehicle by which a meaning or intention is conveyed, as by the authorities cited and the principles discussed. To me it is perfectly clear, and in this I am speaking for myself alone, that the language of the provision does not say that “no bill shall pass unless the names of the members voting for and against the same shall (have been) entered on the journal,” and that the language of the phrase,— “and the names of the members voting for and against the same shall be entered on the journal”—when taken alone or in connection with the context, does not mean that the entry in the journal of the names of those voting on a measure, is a constitutional prerequisite to its valid enactment. To get the meaning placed upon it by the majority of the Court, it is necessary that the language *510of the provision should be changed so that it may read that “ No bill * * * shall pass either house unless the final vote shall have been taken by yeas and nays, and (unless) the names of the members voting for and against the same (shall have been) entered on the journal * * * .” This however is not the language of the provision, and to get such a meaning, it is necessary for the Court to alter the language and to insert by implication the word “unless” before the phrase and to change by implication the verb and its tense. If the wording of the phrase is so changed by insertion and implication, then language is construed that is not employed in the constitution. If the wording of the provision is not so changed, then indeed, the conclusion cannot be reached from the language.
The phrase as it stands in connection with the context, unassisted and unchanged by language aliunde, is unobscure, and expresses without ambiguity a meaning different from that which it would express by the addition and change of words. The primary rule of statutory construction is that a statute is to receive that meaning which the ordinary reading of its language warrants. “Courts may give a sensible and reasonable interpretation to legislative expressions which are obscure; but they have no right to distort those which are clear and intelligible.” (Pearce vs. Atwood, 13 Mass. 324). I admit that in the interpretation of laws, words may sometimes be inserted to make sense out of an Otherwise senseless phrase, but words are never inserted to change the sense of an otherwise sensible phrase. In Steere vs. Brownell, 124 Ill. 27, the Court said, “the construction contended for cannot obtain, for the reason that it would require us, by construction, to interpolate * * * words not there found * * * . It is not permissible for the Court to insert words in a statute not used by the Legislature. The meaning and intent of the Legislature are to be ascertained from the words employed and we are not permitted to qualify the words of the act by arbitrarily introducing words.”
In Everett vs. Mills, 4 Scott. (N. C.) 531, the Court said, “It is the duty of Courts to confine themselves to the words of the *511Legislature—adding nothing thereto, nothing diminishing. We must not import into an act a condition or qualification which we do not find there.”
In Furey vs. Gravesend, 104 N. Y. 405, the Court said, “In giving a construction to this act, Courts are confined to the language and terms employed by the Legislature, and are not at liberty to interpolate phrases and provisions, although otherwise the purpose and intention of the lawmaking power may seem indefinite, obscure- or incomplete.”
In Alexander vs. Worthington, 5 Md. 471, the Court said, “The language of a statute is its most natural expositor, and where the language is susceptible of a sensible interpretation, it is not to be controlled by any extraneous considerations * * *. We are not at liberty to imagine an intent, and bind the letter of the act to that intent; much less can we indulge in the license of striking out and inserting, and remodeling, with the view of making the letter express an intent which the statute in its native form does not evidence.”
On examination, we find that the Kentucky constitution contains a provision, similar in its nature to that of our constitution. It is as follows:—
“No bill shall become a law unless, on its final passage, it receives the vote of at least two-fifths of the members elected to each house, and a majority of the members voting, the vote to be taken by yeas and nays and entered on the journal.” In Lafferty vs. Huffman, 99 Ky. 80; 328 L. R. A. 203, it was urged as in these cases, that the last phrase should be construed so as to make the entry of the vote in the journal a prerequisite to the valid enactment of the law. But the Court construed the provision in the meaning of its language, and held that the entry of a yea and nay vote was not thereby made an ingredient of the validity of an act and that journals kept under this provision could not be used to impeach an enrolled bill.
The Constitution of the State of New York (Const. of 1846, Sec. 15 Art. 3) provides that, “No bill shall be passed unless by *512the assent of a majority of all the members elected to each branch of the Legislature, and the question upon the final passage shall be taken immediately upon its last reading, and the yeas and nays entered on the journal.” It was urged that this provision meant that no bill shall be passed unless or except the yeas and nays be entered on the journal. But the Court declared that “the provision of the constitution requiring the question upon the final passage of a bill to be taken immediately upon its last reading, and the yeas and nays to be entered on the journal is only directory to the legislature. There is no clause declaring the act to be void if this direction is not followed. It does not stand on the same footing with the requirement of a certain number to form a quorum or to pass a bill. In the latter case there is a defect of power if the requisite number be not present and •voting.” (People vs. Supervisors, 8 N. Y. 317, 328).
The New Jersey constitution provides in language strikingly ■ similar to that of our constitution, that “No bill or joint resolution shall pass unless there be a majority of all the members of each body personally persent and agreeing thereto, and the yeas and nays of the members voting on such final passage shall be entered on the journal.” In Pangborn vs. Young, 32 N. J. L. 29, it was urged that the direction to enter the yea and nay vote constituted a prerequisite to the valid passage of a bill, but the Court held that the entry of the vote in the journal was not such a prerequisite and that a journal could not be used to overthrow the conclusive character of an enrolled bill.
The constitutional provision of the State of Delaware, relative to the entry of yea and nay votes in the journal upon the passage of legislative bills, resembles more closely, both in substance and in language, the like provisions of the constitutions of New York and New Jersey than the provisions of the constitutions of any other States. It is my opinion, that the Courts of New York and New Jersey in construing the language of the provisions of their respective constitutions, could quite as readily have interpolated into their provisions the word “unless,” (with its meaning of exception or exclusion), and could quite as well *513have changed the verb of the phrase from “shall be entered,” (with its directory meaning), to “shall have been entered” (with its future perfect significance) as may this Court, in our provision, add the one word and change the other.
In the light of the rules of construction to which I have referred and the suggestions made in connection therewith, as well as upon the authorities cited, it is my opinion that the language of this provision justifies this analysis and compels this conclusion. Independent of this personal view of mine, and considering the provision in all of its aspects, it is the opinion of the minority of the Court that the provision contains no expression that indicates or makes the entry in a journal of a vote on the final passage of a bill, a constitutional prerequisite to its valid enactment.
In considering the question whether the framers of our constitution intended to abrogate the enrolled act doctrine, it is recalled that in the convention that framed the constitution, there were many eminent lawyers, who by reason of their training, knew and understood the nature and quality of evidence, and there were many laymen with large experience in legislation, who, by reason thereof, knew the weakness of the systems of clerks and the fallible character of their journals. It is therefore difficult to believe that by the provision adopted, they meant to substitute a journal which is devoid of all the ordinary marks of authenticity, considered as a means of proof in a Court of law, for the record of an enrolled bill, which, in point of evidential efficiency, has no superior. As early as 1793, the legislature, with care and wise precaution, adopted a mode of certifying its own acts in authentic form. (Chap. 5, Vol. 2, Laws of Delaware.) It provided that “every law which shall have passed during the session, shall be delivered over by the speakers respectively, where the same may have originated, to the Secretary; * * * that it shall be the duty of the Secretary to collate with and correct by the original rolls, the proof sheets of the said printed copies, * * * and to each of which volumes the Secretary shall prefix an attestation under his hand that he has collated the *514laws therein contained and corrected the same thereby(Bank vs. Wollaston, 3 Harr. 90, 93.) A like provision is contained in the Act of January 27th, 1829, (Code of 1829), and by the codification of 1852, it is provided that “all public statutes, when passed, duly enrolled and signed, shall be delivered by the Speaker * * * to the Secretary of State who shall forthwith have ” them “accurately printed” (Rev. Code. Ch. 4); and by the same codification it is further provided that “The printed copies of the Acts and Resolutions of the General Assembly * * * published by authority of the State, shall be admitted as evidence thereof, in all Courts of law or equity and on all occasions whatever.” ■ (Rev. Code Ch. 107, Sec. 5.) By these enactments successive legislatures have required as safe-guards to their acts, the enrollment of bills by their own agencies, the signature thereto of their own chief officers, the delivery thereof by one of them to the Secretary of State, the publication by him of the bill as enrolled, and his attestation that the publication has been collated with and corrected by the original rolls, and have then declared that an act so authenticated and published is “law in all courts * * * and on all occasions whatever.” It surely cannot long be maintained that by the Constitution of 1897, its framers intended to abandon the sanction's which from early statehood, the legislature had provided for the authentication of its own acts, and to substitute therefor, entries in journals made by clerks, at their will and pleasure, without a single guarantee of their accuracy, truth or authenticity, or that they intended that thereafter the printed copies of the acts, published by authority of the State, shall be but presumptive “evidence thereof in all courts * * * , on all occasions whatever,” and that journal entries, made without legal restriction or direction, should become the ultimate and conclusive evidence of the conformity of legislative action to constitutional provisions. -
There, is no provision in the constitution nor is there any statute in the laws whereby clerks are required to keep their minutes and publish their journals in a manner that would show their correctness or determine their' authenticity, nor is there any check upon the clerks or upon the persons printing the journals, *515to prevent mistakes made by the stupid or mistatements made by the dishonest. After the adjournment of a session, a clerk is the sole custodian of his original memoranda until after their publicatian, and is responsible to himself alone and by himself alone he may make up, add to, take from, or otherwise change, alter or amend such a journal as he will. The best of journals is nothing more than an imperfectly indexed reproduction of printed forms hastily filled in by the clerk and by such unofficial assistants as may volunteer their aid in the hurry of a busy session. Those with experience know, that for a record that should be most certain, nothing could be more uncertain. If the validity of every act published as a law is to be tested by an examination of such a history of its enactment as the clerks may have written in the journals, then indeed there will be an amount of litigation, uncertainty and confusion appalling to contemplate. Considering the effect retrospectively, any law enacted since 1897, under which the people have lived and upon the faith of which the community has acted, involving property rights, the imprisonment of those convicted of crime, municipal franchises, bond issues, may be declared 'void if research disclose that the clerk of either house failed to make accurate or sufficient journal entries.
The extent to which laws may be nullified by defective journal entries, may be appreciated by a startling statement from the journal entry State of Tennessee, appearing in the latest case upon the subject in that State, in Telegraph Co. vs. Nashville, 118 Tenn. 1, 15 (1906). In considering whether the constitutional provision, that “No bill shall become a law until it shall have been signed by the respective speakers in open session, the fact of such signing to be noted in the journals,” was mandatory or directory, the Court moved from its theretofore strong position on the journal entry doctrine and resorting to the presumption • of the enrolled bill, held the provision to be directory. The Court said, “An opposite view and contrary holding would lead to confusion and disastrous results. * * * It appears from the certificate of the Secretary of State that the omission (in the journal) we are now considering is made in 176 Acts passed at nine sessions of the General Assembly. Many of these are the *516most important laws upon our statute books. Public policy, therefore, suggests that this provision of the constitution should be held to be merely directory.”
In Sherman vs. Story, 30 Cal. 253, the Court said, “Better, far better, that a provision should occasionally find its way into the statutes through mistake, or even fraud, than that every act, state and national, should at any and all times be liable to be put in issue, and impeached by the journals, loose papers of the legislature and paroi evidence. Such a state of uncertainty would lead to mischief, absolute and intolerable. ’ ’
Considered with respect to the administration of the law, the Court said in Ex parte Wren, 64 Miss. 532, “Every suit before every court where the validity of a statute may be called in question, will be in the nature of an appeal or writ of error or bill of review for errors apparent on the face of legislative recordsand the journals must be explored to determine if some contradiction does not exist between the journals and the bill signed by the presiding officers of the two houses. What is the law is to be declared by the Court. It must inform itself, as best it can what is the law. If it may go beyond the enrolled and signed bill and try its validity by the record contained in the journals, it must, perform the task as often as called on.” A research in one case may fail to disclose sufficient entries, and to-day a law will be declared void, while in another case, the assiduous may find other entries, and tomorrow the same law will be declared valid. Such research must be pursued by every Court, from the highest to the lowest. “A Justice of the Peace must do it, for he has as much right and is as much bound to preserve the constitution and declare and apply the law as any other Court, and we will have the spectacle of the examination of journals by Justices of the Peace” and statutes declared void by them as the result of their journalistic inquiries. On appeals, the Superior Court will be required to ascertain from the journals whether it will follow the pronouncements of the justices, and on writs of error from the Supreme Court, more excursions into the journals will have to be made to determine which of the investigations of the two lower *517courts is correct. Could anything be fraught with more uncertainty?
Upon this subject, the Court said, in Weeks vs. Smith, 81 Me. 538, that : “Legislative journals are made amid confusion of the dispatch of business, and are therefore much more likely to contain errors than the certificates of the presiding officers are to be untrue. Moreover, public policy requires that the enrolled statutes of our State, fair upon their face, should not be put in question after the public had given faith to their validity. No man should be required to hunt through the journals of the legislature to determine whether a statute, properly certified by the Speaker of the House and the president of the Senate, and approved by the Governor, is a statute or not.”
If in this State an enrolled act of our General Assembly, so signed and approved, no longer carries within itself conclusive evidence of the constitutionality of its own enactment, it would seem, at least in logic, that the same principle should extend to the statutes of other States when they are pleaded and are to be proved in Delaware. An act, therefore, of Illinois or Idaho, with regard to the mode of its enactment, would here be open to trial as a matter in pais. If this cannot be done, then it is because of the law that has maintained in this State long before printed acts of other States were received as prima facie evidence of their authenticity, and which provides that in Delaware the legal mode of conclusively authenticating a statute of another State is by the seal of that State (Kinney vs. Hosea, 3 Harr. 77). If this law is not disturbed by the decisions in the cases at bar, as we surely hope it is not, then we have a situation whereby the courts of this State will accept a copy of an enrolled act of another State authenticated by the seal of that State, as the conclusive and unimpeachablé evidence of the law’s validity, while the same courts will receive a copy of an enrolled act of our own State, authenticated in like manner under the seal of our own State, as presumptive evidence merely of the law’s validity. In thus giving to the certification of a law by the seal of our own State, less evidential force than is given certifications under the seals of other States, it is interesting if not perti*518nent to inquire, by what evidence, if any, may the courts con-elusively declare and the public certainly know of the valid existence of a session’s laws during the period of a year or more after the adjournment of the legislature, while the memoranda of the clerks are being printed into journals and before they are delivered to the State Librarian? (Chapter 35, Vol. 17, Laws of Delaware).
By the adoption of the journal entry doctrine as announced by a majority of this Court, the right to conclusively certify its own acts by its own solemn authentication is taken from the legislature, and its two clerks are made the sole witnesses and their journals the conclusive evidence of what the legislature did. This doctrine will make insecure the foundation of every law to be enacted, and wall make it possible for one clerk, through incompetency or dishonesty, or for any person having access to his memoranda, to annul any law that is passed by the legislative and approved by the executive departments of the government. In matters of legislation involving large and conflicting interests, it places an excess of power in the hands of a subordinate officer, and makes his office one of great temptation and of limitless opportunity for fraud and corruption. Power is put into his hands to falsify or omit entries in his journal, and if corrected before adjournment, then after adjournment to expunge the correetian, and annul the acts of the lawmaking departments of the government. And when a journal is made a false record, either by addition or omission, and whether it is so made before or after adjournment, as a result of either carelessness or dishonesty, there is no way known to the law to expose its frauds or to correct its errors, so as to make it show what was the real act of the legislature. (Price vs. City, 27 S. E. 218).
In Clough vs. Curtis, 134 U. S. 361, the Supreme Court of the United States sustained the Supreme Court of Idaho, in refusing relief by mandamus to compel the Clerk of the House of Representatives of Idaho, after adjournment, to restore to the journal of that body, the minutes of proceedings that he had expunged, and to expunge from the journal, minutes that he had falsified, and to include in his journal, minutes that he had omitted, and to compel *519him. to bring his pretended minutes and journal into court that the same might be corrected by him so as to state the facts.
Mr. Justice Harlan, in delivering the opinion of the Court said: “We are all of opinion that there was no error in denying these applications for writs of mandamus. We have not been referred to any adjudged case that would justify a court in giving the relief asked by the petitioners. And we do not suppose that such a case can be found in any State whose powers of government are distributed among separate, independent and co-ordinote departments, the legislative, the executive and the judicial. One branch of the government cannot encroach on .the domain of another without danger. The safety of our institutions depends in no small degree on a strict observance of this salutary rule. It is not one of the functions of a court to make up the records of the proceedings of legislative bodies.”
In the same vein, Judge Campbell, in Ex parte Wren, 63 Miss. 512, 533, treated the general theory of the journal entry doctrine. He said: “The fundamental error of any view which permits an appeal to the journals to see if the constitution has been observed in the passage by both houses of their enactments, is the assumed right of the judicial department to revise and supervise the legislative as to the manner -of its performance of its constitutional functions. It is the admitted province of the courts to judge and declare if an act of the legislature violates the constitution, but the duty of the courts begins with the completed act of the legislature. It does not antedate it. The Legislature is one of the three co-ordinate departments into which the powers of government are divided by the constitution, possessing > all legislative power and not subject to supervision and control during its performance of its constitutional functions, nor to judicial revision afterward of the manner in which it obeyed the constitution its members are sworn to support.
“From necessity the judicial department must judge of the conformity of legislative acts to the constitution, but what are legislative acts must be determined by what are authenticated as such according to the constitution. * * * Let the courts accept as statutes, duly enacted, such bills as are delivered by the *520legislature as their acts authenticated as such in the prescribed mode. * * * Every other view subordinates the legislature and disregards that co-equal position in our system of the three departments of government.” (Evans vs. Browne, 30 Ind. 514; Lafferty vs. Huffman, 99 Ky. 80; Pangborn vs. Young, 32 N. J. L. 29; Field vs. Clark, 143 U. S. 649.)
The conclusion of the minority of the Court is that the framers of the existing constitution, having in view principles of public policy grounded on ancient and well known rules of law, intended no change in the method of asserting and proclaiming the validity of the laws of this State, and that under the provisions of the existing constitution, an enrolled act, attested by the presiding officers of the two houses of the General Assembly, approved by the Governor, and lodged in the office of the Secretary of State is the conclusive proof of the constitutional enactment of a statute, and that an enrolled act, so attested and approved, cannot be contradicted or impeached by legislative journais. In conformity with this view is the pronounced weight of authority in those jurisdictions that derive their jurisprudence from the common law, and that have in their constitutions, provisions similar either in language or in substance to the provision in our constitution. Indeed, it has been said, “The current of the later and better reasoned authorities is unhesitatingly in favor of the doctrine that a duly enrolled statute regular on its face is conclusive of the fact that it was regularly passed.” The trend of recent decisions, when of first impression, is to adopt the enrolled act doctrine, (State vs. Jones, 6 Washington, 452), and in jurisdictions where the journal entry doctrine has been adopted, the trend is to follow precedent with excuses, exceptions and modifications. (State vs. Moore, 37 Neb. 13, following State vs. McLellan, 18 Neb. 236; Webster vs. Little Rock, 44 Ark.; Barnes vs. Starne, 35 Ill. 121; Glidewell vs. Martin, 51 Ark. 559; State vs. Francis, 26 Kan. 744; Missen vs. Canfield, 64 Minn. 313; State vs. Cahill, 75 Pac. (Wy.) 440; Telegraph Co. vs. Nashville, 118 Tenn. 1; In re Granger, 56 Neb. 260; Larrison vs. P. R. R. Co., 77 Ill. 11; Wabash vs. Hughes, 38 Ill. 174; Ramsey Co. vs. Heenan, 2 Minn. 281; Coleman vs. Kelley, 81 Pac. (Kan.) 450; Haney vs. *521State, 34 Ark. 263; State vs. Mason, 9 So. (La.) 776; People vs. Burch. 84, Mich. 408; and in some instances to overrule the doctrine in part, (Telegraph Co. vs. Nashville, 118 Tenn. 1; In re Roberts, 5 Col. 525; State vs. Mason, 55 S. W. (Mo.) 637; State vs. Mead. 71 Mo. 271; State vs. Long, 21 Mont. 26), or altogether, (Ex parte Wren, 63 Miss. 512, overruling Brady vs. West, 50 Miss. 68, Hoover vs. Chester, 39 S. C. 307, overruling State vs. Platt, 2 S. C. 150 and State vs. Haywood, 13 S. C. 46; Evans vs. Browne, 30 Ind. 514, overruling McCoullouch vs. State, 11 Ind. 424; Coburn vs. Dodd, 14 Ind. 347 and Cordell vs. State, 22 Ind. 1, and being followed by Bender vs. State, 53 Ind. 254, Western Union vs. Taggert, 141 Ill. 281 and Lewis vs. State, 148 Ind. 346).
The leading cases in support of the conclusion we have reached are Pangborn vs. Young, 32 N. J. Law, 29; Freeholders vs. Stevenson, 46 N. J. Law, 173; Lafferty vs. Huffman, 99 Ky. 80; People vs. Devlin, 33 N. Y. 269; Ex parte Wren, 63 Miss. 512; Railroad Company vs. Governor, 23 Mo. 353; Brodnax vs. Groom, 64 N. C. 244; Carr vs. Coke, 116 N. C. 223; Louisiana State Lottery Co. vs. Richonx, 23 La. Ann. 743; Usner vs. State, 8 Texas App. 177; Day Cattle Co. vs. State, 68 Texas 526; Kilgore vs. Magee, 85 Pa. St. 401; Commonwealth vs. Martin, 107 Pa. St. 185; Evans vs. Brown, 30 Ind. 514; Weeks vs. Smith, 81 Me. 538; State vs. Swift, 10 Nev. 176; Hoover vs. Chester, 39 S. C. 307; Eld vs. Gorham, 20 Conn. 8; Reed vs. Jones, 6 Wash. 452; Ritchie vs. Richards, 14 Utah, 345; Field vs. Clark, 143 U. S. 649; Lyons vs. Woods, 153 U. S. 649; Haywood vs. Wentworth, 162 U. S. 547; Sherman vs. Story, 30 Cal. 253.
By the judgments to be entered in the cases at bar upon the opinion of the majority of this Court, with which we vigorously dissent, it is now decided that journal entries constitute evidence with which to impeach and overthrow the otherwise conclusive force of an enrolled act, properly signed, approved and published, and that a journal entry doctrine prevails in this State. The validity of Chapter 178 having been attacked for want of conformity to the constitution in the mode of its enactment, it now becomes necessary to search the journals of the General Assembly of 1907, and ascertain, first the nature of the entries there found *522in relation to that act, and then, to determine by which of the several kinds of journal entry doctrines the Court should be controlled in applying the test to the act’s validity.
Before searching the journals, it becomes necessary to determine what constitute journals. The constitution requires that “Each House shall keep a journal of its proceedings and publish the same immediately after every session.” (Const. Art. 2, Sec. 10). This provision seems to contemplate two things, the keeping of a journal and the publication of the journal so kept, thereby indicating two things, an original and a publication or printed copy of the original. In providing archives for public records, Chapter 35 of Vol. 17, Laws of Delaware, enacted in 1883, directs that the Secretary of State “shall deliver to the State Librarian all copies of original journals that may be now in said room, to be by him placed in the State Library,” and that “it shall be the duty of the said Secretary (of the Senate) and the said clerk (of the House), so soon as their respective journals have been published, to deliver the originals to the State Librarian to be by him placed in the State Library.” By this statute especial provision is made for the custody of “original journals,” or “originals,” as distinguished from the printed copies thereof. There appears, therefore to be two kinds of journals, “originals” and “publications.” To which are we to resort? Journals of neither kind were introduced in evidence below, while here, only the printed journals were offered as evidence of which the Court was asked to take judicial notice. There is no law which requires 'the published copy to be certified, and theiefore in the absence of the original, there is nothing to show that a printed journal has been “collated with and corrected by” the original, as required in publishing statutes, or that it is a correct reproduction of the original. The printed copy being thus without certification or other evidence of its correctness or even of its authenticity, and there being no law which gives to it the force of primary evidence, we think the ordinary rules of evidence should be applied to the cases at bar and if judicial notice is to be taken of any journals, it should be of originals instead of unauthenticated copies.
*523As the original journals of the session of 1907 were introduced in evidence, neither here nor below, it is apparent, that in reaching their conclusion, the majority members of the Court took judicial notice of the contents of the printed copies. Research of those printed copies, therefore, must now be made to ascertain what they disclose.
The entries of the journals of the two houses, when digested, suggest the history of the act published as Chapter 178, Volume 24, Laws of Delaware. From these entries it appears, that Mr. Sparks introduced a bill in the Senate, entitled “An Act to amend Section 31, Chapter 207, Volume 17, Laws of Delaware, being an Act entitled “An Act to revise and consolidate the statutes relating to the City of Wilmington,” by providing that “The Council” of the Mayor and Council of Wilmington shall have power and authority to amend, revise or repeal the charter of the said The Mayor and Council of Wilmington.” This bill was given the designation of S. B. No. 142, read the first and second time, “and referred to the Committee on Cities and Towns.”
By the next entry it appears, that “Mr Sparks, on behalf of the Committee on Cities and Towns, to whom had been referred the bill (Senate Substitute for S. B. 142,) entitled, “An Act to amend an act entitled “An Act to alter and re-establish the statutes relating to the City of. Wilmington, ’ ’ passed at Dover, March 15th, 1907, by providing when city officers of the City of Wilmington, shall be elected and appointed, reported the same back to the Senate favorably.” (It is important here to note, that Senate Substitute for S. B. No. 142, so mentioned for the first time, so entitled, and so reported back, is the bill that was enrolled, signed, approved and published). On the same day and on the page of the journal next following that upon which is the preceding entry, appears an entry that “On motion of Mr. Sparks, the bill, (S. B. 142), entitled (as in the original) was taken up,” read the third time, passed by a yea and nay vote with the names of those voting for the same entered on the journal, and “ordered to the House for concurrence.”
The House journal entries show that “Senate Bill, No, 142, entitled” (as in the original) was presented to the House, read the *524several times and passed by a yea and nay vote showing the names of those voting for the same, and “ ordered that the Senate be informed thereof and the bill returned to that body.” The Senate journal then shows, that Mr. Swain, Clerk of the House, informed the Senate that the House had concurred in “S. B. No, 142, entitled” (as in the original).
The next entry in the Senate journal is that “Mr. Iliffe, on behalf of the Committee on Enrolled Bills, reported as duly and correctly enrolled and ready for the signature of the President, the following Senate Bills: S. B. No. 142, entitled” (as in the substitute). The House journal then shows that “Mr. Evans on behalf of the Committee on Enrolled Bills reported as duly and correctly enrolled and ready for the signature of the Speaker, the following bills: * * * Also Senate Bill, No. 142, entitled” (as in the substitute). “Mr. Sterner, Clerk of the Senate, presented for the signature of the Speaker of the House, the following duly and correctly enrolled Senate bills, the same having been signed by the President of the Senate; also Senate Bill, No. 142, entitled” (as in the substitute), and lastly the Senate journal shows that “Mr. Swain, Clerk of the House, returned the following duly and correctly enrolled Senate bills, the same having been signed by the Speaker of the House and Mr. President of the Senate; S. B. 142, entitled” (as in the substitute).
From these entries it appears that two bills bearing the same number with different titles were introduced in the Senate and that one of these bills passed both bodies in a constitutional manner |by constitutional majorities. The entries show that the Clerks entered in their journals the yea and nay votes under the title of the original bill, as though that were the one voted upon, while the entries further show that the enrolling committees of the two houses reported the substitute bill by its substitute title and the presiding officers signed the enrollment thereof as the bill that had passed their houses, (Rules of General Assembly of 1907; Ramsey Co. vs. Heenan, 2 Min. 281), and as a necessary inference as the one that had received the votes. The journal entries therefore offer the acts of the clerks, of the two enrolling *525committees and of the presiding officers of the two houses as facts from which to deduce a conclusion.
The journals, therefore, as evidential records of what in fact transpired are naturally quite imperfect, and first, suggest a doubt as to the correctness of their entries, and as to an affirmative showing of a non-compliance with constitutional requirements in enacting the bill, and second, raise a question of identity as to which of the two bills did in fact receive the votes recorded. To determine the effect of such a doubt and to solve such a questian of identity, resort must be had to authorities in those jurisdictions that have adopted journal entry doctrines.
The journal entry doctrine had its origin in the State of Illinois, (Sponger vs. Jacoby, 14 Ill. 297), and was founded on a change in the constitution of that State which was held to make the rule proper. As formulated in Barnes vs. Starnes, 35 Ill. 121, the doctrine in its purity is, that "when a bill has become a law, there must be record evidence of every material requirement from its introduction until it becomes a law. And this evidence is found upon the journals of the two houses,” or that unless the journals affirmatively show conformity to all of the requirements of the constitution in the progress of a bill through its several stages, the enactment is invalid. This is the contention urged in the cases at bar and accepted by the majority of the Court. With respect to this view, the Court said in Ex parte Wren (supra) that it “has but feeble support. Its absurdity is so manifest as to have found few advocates. It degrades the legislature below the level of an inferior court of special and limited jurisdiction, and demands that its daily record of its proceedings shall affirmatively show the existence of all those facts and conditions on which its power to act depends, and indulges no presumption in favor of its proper action, even as to matters over which its power to act is undoubted. * * * It is evident that able judges in Illinois have been dissatisfied with this rule. In the case just mentioned, (Barnes vs. Starnes, 35 Ill. 121), it is said—Were it not for the peculiar provision of our constitution, which requires that all bills, before they can become laws, shall be read three several times in each house, and shall be passed by a vote of a majority *526of all the members elect, a bill thus signed and approved would be conclusive of its validity and binding force as law.—It was also said—We are not however prepared to say, that a different rule might not have subserved the public interest equally well, leaving the legislature and the executive to guard the public interest in this regard or to become responsible for its neglect.”
A dozen or more states adopted the original of the Illinois journal entry doctrine, and as soon as they adopted it, they sought means to escape from its evils. The result is that in different jurisdictions there are divergent doctrines. Few journal ' entry jurisdictions now hold rigidly that a law’s validity depends upon the journals showing affirmatively a compliance with all constitutional requirements. On the contrary, the most of them now put the rule negatively, and hold that a law’s invalidity is established only when the journals affirmatively and positively show a non-compliance with constitutional requirements, and that there is a “ presumption” in favor of the constitutional enactment of the enrolled bill, which prevails when the journals are either silent or suggest a doubt with respect to the mode of enactment. On the other hand some journal entry jurisdictions do not consider the journals to be the only evidence of the manner of a law’s enactment, but when the journals are ambiguous or uncertain, go beyond them and examine other evidence to aid them in arriving at a conclusion as to what was the action of the legislature.
In harmony with the first modified view, Kansas, which is one of the leading journal entry States, holds that “The enrolled statute is very strong presumptive evidence of the regularity of the passage of the act and of its validity, and that it is conclusive evidence of such regularity and validity unless the journals of the legislature show clearly, conclusively and beyond all doubt that the act was not passed regularly and legally. If there is any room to doubt as to what the journals of the legislature show, if they are merely silent or ambiguous or if it is possible to explain them upon the hypothesis that the enrolled statute is correct and valid, then it is the duty of the Court to hold that the enrolled statute is valid.” (State vs. Francis, 26 Kan. 744, followed later In re Taylor, 55 *527Pac. 340, and by State vs. Andrews, 67 Pac. 870; Homrighausen vs. Knoche, 50 Pac. 879; Chesney vs. McClintock, 58 Pac. 993).
' Minnesota holds, that “It is also well settled everywhere that the presumption that an enrolled bill, duly authenticated was constitutionally passed, is very strong, and that,» even where that presumption is rebuttable by reference to the journals, the evidence must be very strong and clear in order to overcome this presumption, and that the courts will give to the entries in the journals the reasonable construction most favorable to the validity of the act.” (Miesen vs. Canfield, 64 Minn. 313).
Wyoming holds, that it is always a matter of very grave importance to decide upon the constitutionality of an act of the legislature, and a statute should be held void only where it is shown that there has been a clear violation of the Constitution. Where there is any doubt it is to be resolved in favor of the will. (State vs. Cahill, 75 Pac. 440.)
Tennessee holds to this modified doctrine. In the case of State vs. Algood, 87 Tenn. 163, the Senate journal showed that the statute in question had been rejected in the Senate, and that a motion to reconsider had been entered; and though there was no record of any action on the motion to reconsider, the Court held that the act would be presumed to have been regularly called up and favorably acted upon. The Court said: “We think the rule well settled that, when the journal does not affirmatively show the defeat of the bill, every reasonable presumption and inference will be indulged in favor of the regularity of the passage of an act subsequently signed in open session by the speaker.” This case was cited with approval in Telegraph Co. vs. Nashville, 118 Tenn. 1, and in Nelson vs. Haywood Co., 91 Tenn. 596, which latter case it is interesting to note also cited Field vs. Clark (supra).
The journal entry States of Nebraska (In re Granger, 56 Neb. 260; State vs. Frank, 60 Neb. 327) and Alabama (121 Ala. 28) also adhere to this phase of the doctrine. ' Illinois, the author of the doctrine, has likewise receded from the position it first assumed, and has sought to modify its doctrine and to ameliorate its operation by declaring that, “If we find a law signed by the Speakers of both houses and approved by the Governor, we must *528presume that it has passed in conformity to all the requirements of the constitution, and is valid, until the presumption is overcome by legitimate proof. And in such a case, the evidence must be .clear and convincing. It is by no means sufficient to only create a doubt whether the requirements of the organic law have been observed, but it must be clearly proved.” (I. G. R. R. vs. Wren, 43 Ill. 77, followed in Hensoldt vs. Town, 63 Ill. 157, and Larrison vs. Peoria R. R. Co. 77 Ill., 11).
Having in mind this rule of the modified doctrine, an examination of the journal entries offered in the cases at bar, shows that the votes on S. B. No. 142 were recorded under an entry referring to a bill by that number but by a title different from that which was enrolled and published as Chapter 178. Further examination shows that the enrolling committees of the two houses, which according to Rule 5 of the General Assembly of 1907, are required to examine the bill as enrolled, “with the original, as passed by both Houses” and correct and report the same, received an enrollment, made by the Clerk of the Senate, of a bill designated S. B. No. 142, but bearing the title and containing the substance of Senate Substitute for S. B. No. 142, which, if they performed their duty, and this we have a right to assume, was compared by them “with the original, as passed by both Houses,” (Ramsey Co. vs. Heenan, 2 Minn. 281), and was reported to their respective bodies, where it was signed by the presiding officers, and then approved by the Governor, and published as Chapter 178.
Considering these entries together, we are of opinion that they show that the “original, as passed by both Houses,” and as afterward signed by the speakers and approved by the Governor, was Senate Substitute for S. B. No. 142, and that by them the journals show the votes to have been taken on the substitute, and that the entry of the votes under a bill designated by the same number with a different title, was a clerical mistake. (I. C. R. R. Co. vs. People, 143 Ill. 434; O’Hara vs. State, 121 Ala. 28; Larrison vs. Peoria R. R. Co., 77 Ill. 11; Walnut vs. Wade, 103 U. S. 683.) As in this conclusion the Court is not unanimous, then can there be any question that the entries at least present a record of such doubt, uncertainty and ambiguity as to invoke the rule *529previously cited upholding the statute on the “presumption" of the constitutional enactment of the bill as enrolled?
Eliminating from our examination of the journal entries offered in these cases our personal knowledge of legislative routine, which of course is not evidence and should have no bearing or influence upon a consideration of the question, and confining our examination to the entries exactly as they appear in the journais, which are urged and are now declared to be the sole evidence of the manner of the law’s enactment, we are convinced that the entries do not even present such silence, doubt or ambiguity as to necessitate recourse to the enrolled act “presumptian” of the modified journal entry doctrine just referred to, in to uphold the validity of this law’s enactment, but on the contrary, that the entries affirmatively show by positive expression, within the meaning of the original rule, that the act was passed in compliance with all constitutional requirements and that the votes by yeas and nays entered upon the journals were taken upon the Senate Substitute which was signed, approved and published as law.
Senate journal shows (p. 592) that “On motion of Mr. Sparks, the bill, (S. B. No. 142) entitled (as in the original), was read a first time, * * * and further on his motion the bill was read a second time, by its title, and referred to the Committee on Cities and Towns.” This entry shows that the original Senate Bill No. 142 was put into committee. The next entry is, (p. 811), that “Mr. Sparks, on behalf of the Committee on Cities and Towns, to whom had been referred the bill (Senate Substitute for S. B. No. 142), entitled (as in the substitute), reported the same back to the Senate favorably.” This entry shows that the Senate Substitute, at some time and in some manner not dis-in the Clerk’s journal, had been presented to the Senate and by the Senate “had been” referred to the Committee on Cities and Towns. There then appeared to be two bills with the same number and different titles introduced into the Senate and referred to the same committee. The last entry further shows that the committee reported one of these bills back to the Senate favorably and that bill was “Senate Substitute for S. B. No. 142.” *530Upon the same day upon which the Senate Substitute was so reported back to the Senate and presumably within a few minutes thereafter, it appears by entries on the very next pages (812, 813), that a vote was taken upon a Senate bill numbered 142, though by the title of the first bill referred to committee and not shown ever to have been reported out of committee. There having been two bills with the same number put into committee and but one bill with that number reported out of committee, and a bill with that number having been put upon its passage almost instantly after the bill so numbered was reported out, as shown by the sequence of the entries in the journal, it is a necessary and irresistible inference that the bill voted upon, by yeas and nays, and recorded in the journal, was the Senate Substitute that had just been reported out of committee and sent upon its passage through the two houses. There is nothing in the journal anywhere to show that the original bill after it got into committee ever got out, while the journal shows that the Substitute after it got into committee did get out, and just as soon as it got out, a vote was taken upon a bill with its number. It will not do to say, that the constitution does not require journal entries of Committee reports, that the original bill might have been reported out and the clerk might have failed to make an entry of it in his journal, and therefore two bills instead of one might have been before the bodies, and the vote might have been taken on the original. If clerks are hereafter to be the sole arbiters of what shall be the substance of the evidence of the validity of our laws, they must record the whole history of acts, and if in failing so to do, they fail to show a law to be invalid; surely no one will hold that the courts will presume that the clerks omitted something, which, if inserted, would destroy a law’s validity. On the contrary, it is unnecessary to cite authority that courts must always resolve every presumption and employ every intendment in support of the validity of law. The journals show but one Senate bill numbered 142 before the houses at the time the votes were taken and entered in the journals, and that bill was the Senate Substitute, afterward enrolled, signed, approved and published as law. In thus determining the identity of a bill enacted *531into law, where there is a uniformity of numbers and a confusion of titles, the argument here made is strongly supported by three of the leading cases arising in the journal entry jurisdiction of Illinois. These cases are Larrison vs. Peoria &c. R. R. Co 77 Ill. 11, and Walnut vs. Wade, 103, U. S. 683; and I. C. R. R. Co. vs. People, 143 Ill. 434.
The journal entry doctrine urged by the respondents and adopted by this Court, as shown in its majority opinion, is a doctrine that has never been adopted by some journal entry jurisdictions and has been modified or abandoned by many that at first adopted it. It is that “the journal is made not only the first, but the only evidence permissible to establish the fact that a bill has received an yea and nay vote, entered on the journal * * * That any attempt to impeach the journal or to explain it is precluded. * * * That being records, they speak absolute verity,” and therefore the courts cannot go behind or beyond the journals for evidence of the enactment of a law. Such a doctrine prevails scarcely anywhere. As before suggested, when states that have adopted the journal entry doctrine as promulgated by Illinois, became aware of its consequences, they, together with Illinois, proceeded to modify its operation. Some jurisdictions recognized a presumption in favor of the validity of the enrolled bill, when the journals were silent or presented a doubt or were ambiguous in their meaning. Others modified their rule by going beyond both the journals and the enrolled bill in search for other evidence. Illinois was among the first to break away from its own doctrine, and in Wabash R. R. Co. vs. Hughes, 38 Ill. 174, the Court said, “Whether bills have or not become laws, can only be known from the evidence which the journals and the original bill with its endorsements afford.” (Ottawa vs. Perkins, 94 U. S. 260; Walnut vs. Wade, 103 U. S. 683).
In Minnesota it was held (Ramsey County vs. Heenan, 2 Minn. 281) that “The Courts may have recourse to legislative proceedings, rules, * * * and original bills on file with the Secretary of State, * * * to ascertain whether or not the law has received all the constitutional sanctions to its validity.”
*532In Kansas, it was held in Topeka vs. Gilleti, 4 Pac. 800, and followed in Coleman vs. Kelley, 81 Pac. 450, that in construing or passing upon the constitutionality of an act, the Courts “will take judicial notice of what the books published as laws contain, of what the enrolled bills contain, of what the Legislative Journals contain, and indeed, of everything, that is allowed to affect the validity or meaning of any law in any respect whatever.”
Other journal entry states that go beyond the journals for evidence are Arkansas (Haney vs. State, 34 Ark. 263,) Louisiana (State vs. Mason, 9 So. 776), Maryland (Berry vs. R. R. Co., 41 Md. 446; Legg vs. Annapolis, 42 Md. 203; Strauss vs. Heiss, 48 Md. 292), Michigan (People vs. Burch, 84 Mich. 408) and Nebraska (State vs. McLelland, 25 N. W. 77, 79; In re Groff, 33 N. W. 426; State vs. Moore, 37 Neb. 13; Simpson vs. Union Co. 110 Fed. 799).
While these jurisdictions permit the journals to control and impeach the enrolled act, they do not hold that they “speak absolute veritj''” and that any “explanation” of their entries “is precluded” as decided in the cases at bar, but extend to the Court the right and impose upon the Court the duty to seek further for such evidence as will throw light on what the legislature did. Any other rule binds the Court to known errors of the journal, and compels the Court to declare that to be void which it may know to be valid. If the rule as modified by these last named jurisdictions were to be followed in Delaware, then as in this instance, it is possible in a measure to check the acts and discover the errors of clerks, and to correct to a degree the natural weakness of the doctrine. If this modified rule were adopted in this State, and the original records of the General Assembly of 1907 were examined in connection with the journals, there would be an end to the cases at bar, for these records show that the bill known as Senate Substitute for S. B. No. 142 was the bill that received the yea and nay votes of the two bodies, entered in the journals, and was the bill that was enrolled, signed, approved and published. The respondents do not deny that the Senate Substitute was in fact passed by lawful majorities with yea and nay votes, but urge that the journals do not record this fact, *533and therefore the Court should declare void a law which other and better records show to be valid.
It has been suggested that recourse may not be had to the original records of the General Assembly of 1907, as evidence by which to determine the identity of the bill passed, as they were not introduced in evidence, and as a consequence we should shut our eyes to what they disclose.
If this proposition be sound, then recourse should not be had to the journals of the General Assembly of 1907, as they were neither introduced in evidence nor their contents mentioned in the contest below, and of course they were not introduced in evidence in the review on certiorari.
As the journals do not appear as evidence in the record, and as evidence not essential to the completion thereof, cannot be introduced in a proceeding on certiorari, which in this State is a proceeding of review for errors apparent upon the face of the record, the majority of the Court in giving to the journals the consideration shown by their opinion, ignored a line of decisions of certain journal entry jurisdictions, which hold that it is not the province of the Court at the suggestion or request of counsel to undertake to explore the journals for the purpose of ascertaining the manner in which a law, duly certified, went through the legislature and into the hands of the Governor, and that “if counsel -say the journal shaw's a law to have been passed without calling the yeas and nays, let them make the requisite proof of that fact by means of the legislative journals and introduce the proof into the record.” Illinois Central R. R. Co. vs. Wren, 43 Ill. 79; Grob. vs. Cushman, 45 Ill. 119; Marean vs. Stanley, 39 Pac. 1086; Sargeant vs. La Platt Co. 40 Pac. 366; Rice vs. Carmichael, 34 Pac. 1010; Zang vs. Wyant, 56 Pac. 564; Clearwater Bank vs. Kurkonski, 65 N. W. 133; Bradley vs. West, 60 Mo. 33.
As no such proof was made of the journals in the cases at bar, the majority of the Court must have taken judicial notice of the contents of the journals, and if the Court may take judicial notice of journals, which are but printed copies of the clerks’ originals, it may be held, certainly with equal force, that the *534Court may take judicial notice of the acts of the legislature shown by its original records.
These original legislative records were produced in the cases at bar, by the process of the Superior Court and shown to this Court. They are the original bills with their original endorsements, and two sets of Records, one set kept by the Clerks and the other set kept by the presiding officers of the two houses. These records are supplied to the officers of the two bodies by the State as a part of their paraphernalia, and each legislative act is intended to be recorded therein. These records are books, the printed pages of which contain such forms as experience has shown to be adapted to recording the acts of the bodies, and their acts and doings are inserted by pen and ink in the blanks of the printed forms. The forms as printed in the two sets of records are substantially the same, and indicate that one record might operate as a check upon the other. From the Clerks’ records, the minutes of the daily proceedings are read, but these records are not the Clerks’ journals, for their journal memoranda are kept on and made up of loose sheets of printed forms. The Speakers’ records are used by them in conducting the business of their bodies.
The Record of the Clerk of the Senate shows that in the title blank, there is entered “S. B. No. 142. Title of Bill, An Act &c. (title of original bill) * * * 3-4 1907, read 2d time and referred to Committee on C. & T. 3-18 1907, Reported by Senate Sub. 3-18 1907, Read 3d time and passed.”
The Record of the President of the Senate shows that in the title blank, there is entered “S. B. No. 142. Title of Bill, An Act &c. (title of original bill) * •* * Mar. 4, 1907, Read 2d time and referred to Committe on C. & T. Mar. 18, 1907, Reported Favorably by substitute. Mar. 18, 1907, Read 3d time and passed.”
From these records it appears that the bill originally introduced was reported “by substitute,” and being so reported can anyone doubt that the vote in the Senate and recorded in the journal was taken on the substitute so reported?
*535The Record of the Clerk of the House shows that in the title blank there is entered “S. B. No. 142. Title of Bill Senate Substitute for Senate Bill No. 142 entitled An Act &c. (as in original). 3-18 1907, Presented for concurrence, * * * 3-18 1907, Read 2d time and referred to Committee on M. C. 3-18 1907, Reported Favorably. 3-18 1907, Read 3d time Passed. 1907 Presented Enrolled. 1907 Reported Enrolled, signed and returned.”
The Record of the Speaker of the House shows in the title blank, there is entered “ S. B. No. 142 Senate Substitute. Title of Bill An Act See. (as in original) 3-18 1907, Presented for concurrence. * * * 3-18 1907, Read 2d time and referred to Committee on Municipal Corporations. 3-18 1907, Reported favorably. 3-18 1907 Read 3d time 3-18 Senate Substitute, adopted. 3-25 1907, Presented Enrolled. 3-25 1907, Reported Enrolled, signed and returned.”
The House records show that the bill presented to it “for concurrence” was the Senate Substitute without mention of the original bill except to show for what it was a substitute. Can there be any doubt upon what the vote in the House was taken? As no one has ever claimed that both bills were voted upon, is it not certain that the yea and nay votes on S. B. No. 142 entered on the journal, were taken upon the substitute for that bill?
The record entries showing the final acts of the bodies with respect to the enactment of the Substitute, appears in the Record of the Clerk of the Senate as follows. “1907, Returned from House Concurred in. 3-25 1907, Reported enrolled. 3-25 1907, Signed by President and delivered to House. 3-25 1907 Returned, signed by President of the Senate and Speaker of the House. 3-25 1907, Delivered to the Governor.”
As it is admitted that the Governor signed the Senate Substitute as enrolled, these entries show that the bill “ concurred in” by the House was the Substitute.
The endorsements upon the original bill and upon the Senate Substitute, are made partially by the impress of what appears to be a rubber stamp and partially in writing.
*536The endorsements on the original bill are “ No. 142; Sparks. An Act to amend &c. (as in original), Read 1st time 3-4-07, Read 2nd time 3-4-07. Referred to Committee on C. and T. Reported favorably by Sen. Sub. Read 3rd time and passed the Senate 3-18-07,” Signed, “L. G. Sterner, Clerk of the Senate.”
The next entries on the original bill show the same stamped form with but one blank filled, which is “3-8” after the words “ Read 1st time.” This form, intended for use in the House, has no further entries made in its blanks and is not signed by the Clerk of the House, and therefore its printed wording is without force.
The endorsements on the Senate Substitute for Senate Bill No. 142 are as follows:
“Senate Substitute for Senate Bill No. 142.
Read 1st time........................
Read 2nd time.......... ..... r-» . .
Referred to Committee
On.................................
Reported........favorably............
Read 3rd time and........passed......
the Senate 3-18-07
L. G. Sterner, Clerk of the Senate.
Read 1st time........................
Read 2nd time.......................
Referred to Committee
On.................................
Reported........favorably............
Read 3rd time and........passed......
the House 3-18-1907.
W. J. Swain, Clerk of the House.”
Upon the uncontested facts shown by the legislative records as well as upon the principles presented in this opinion, it is the conviction of the minority members of the Court that Senate Substitute for Senate Bill No. 142 was constitutionally enacted, *537that Chapter 178 of Volume 24, Laws of Delaware, is a valid law, and that the election held in the City of Wilmington on the fifth day of June A. D. 1909, under and by force of its authority, was a valid election.
On the same day, the opinion of the Court in Banc having been certified to the Superior Court, the said Superior Court being then in session, entered the following decree in each of said cases, to-wit:
And Now to-wit, this seventh day of June, A. D. 1910, the opinion of the Court in Banc having been duly certified to this Court, in accordance therewith it is now Ordered, Adjudged and Decreed by this Court,' that the judgment below be reversed, that the respondent below have execution for his costs.
James Pennewill, C. J.